Citation Nr: 0714794	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  02-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In November 2004 the veteran appeared at the Houston RO and 
testified by videoconference before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an unappealed November 1969 rating decision, the RO 
denied service connection for hypertension. 

2.  In an unappealed July 1999 rating decision, the RO denied 
the veteran's application to reopen his claim for service 
connection for hypertension; evidence subsequently added to 
the record is cumulative and redundant of that already of 
record.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision denying an application to 
reopen a claim for service connection for hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.200 (2006). 

2.  The evidence received subsequent to the July 1999 rating 
decision denying an application to reopen a claim for service 
connection for hypertension is not new and material, and the 
requirements to reopen a claim of entitlement to service 
connection for this condition have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in November 1969 the RO denied 
service connection for hypertension on the grounds that high 
blood pressure was not shown in service or during a September 
1969 VA examination.  A timely appeal from the November 1969 
decision was not made, and the decision became final.  
38 C.F.R. §§ 3.104, 20.200.  Even so, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  

In April 1999 the veteran requested that his claim for 
hypertension be reopened.  That claim was denied in July 1999 
based on a finding of no new and material evidence.  That 
decision was not appealed, and the decision became final.  
38 C.F.R. §§ 3.104, 20.200.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006); see also 66 Fed. Reg. 45,620 
(August 29, 2001).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In December 2001 the veteran again requested that his claim 
for hypertensive heart disease be reopened.  Documentary 
evidence submitted since the July 1999 rating decision 
includes VA treatment records dating from March 1991 to April 
1999; VA treatment records dating from November 2001 to 
October 2002; the report of a January 2002 compensation and 
pension (C&P) examination; and private medical records dating 
from November 2005 to May 2006.  Although these documents are 
new, the information related is not, since the documents 
merely re-confirm that the veteran is under treatment for 
hypertension.  This information was already of record at the 
time of the last prior final denial of the claim, and is thus 
cumulative and redundant.  In addition, there is nothing 
within the new evidence which suggests that the veteran's 
hypertension was incurred during service.  It therefore does 
not constitute new and material evidence.  

Testimonial evidence provided by the veteran during his 
November 2004 Board hearing does not constitute new and 
material evidence.  During the hearing the veteran testified 
that he was told that he was hypertensive during service.  
However, the record shows that the veteran first reported 
this information during a September 1969 C&P examination; 
prior to the issuance of the November 1969 rating decision.  
This information is thus cumulative and redundant of that 
already of record.  It therefore does not constitute new and 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Just as the Board must point to a medical basis other than 
its own unsubstantiated opinion (Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991)), the veteran cannot meet his initial 
burden by relying upon his own, or his representative's, 
opinions as to medical matters.  Nor can the veteran meet the 
'new and material evidence' burden of 38 U.S.C.A. § 5108 by 
relying upon such 'evidence'."  Moray v. Brown, 5 Vet. App. 
211, 214 (1993), citing Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In the absence of new and material evidence, the 
veteran's request to reopen his claim for service connection 
for hypertension must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In correspondence dated in April and November, 2005, and in 
June 2006 VA satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) 
(2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because 
the claim of service connection is not reopened, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  All identified and available evidence relevant to 
the issue decided herein has been obtained.  Although notice 
as to new and material evidence was not sent prior to the 
initial adjudication of the veteran's request to reopen the 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated in October 2006.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hypertension.  The request 
to reopen the claim is denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


